DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/17/2022 has been entered.
 
Response to Amendment
Applicants’ submission of amendment of the Specification and replacement drawing without claim amendment, filed on 01/17/2022, is entered and will be addressed below.
Election/Restrictions
Claims 6 and 12-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II, there being no allowable generic or linking claim.

Claim Interpretations
	The instant Application is examined as apparatus claims.

The “a plasma hole plate arranged between the target and the substrate, which plasma hole plate has a plasma passage opening which is arranged stationary relative to the target spot, wherein the plasma passage opening is divided in an upstream section and a downstream section by a dividing plane, which is perpendicular to the direction of rotation of the velocity filter, wherein the target spot coincides with the dividing plane, and wherein the surface area of the upstream section is larger than the surface area of the downstream section at least at the moment of generation of a plasma plume by the pulsed laser” of claim 1, this is considered inclusive an intended use of the apparatus. An apparatus that is capable of operation at this state during plasm plume generation is considered read into the claim.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 9-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over BROEKMAAT et al. (EP 2410074, from IDS, hereafter ‘074), in view of Lappalainen et al. (US 20120244032, hereafter ‘032).
‘074 teaches some limitations of:
Claim 1: device for pulsed laser deposition (abstract, the claimed “A device for pulsed laser deposition”), The device 20 has a target mount 2 and a substrate 5. Between the target mount 2 and the substrate 5 a housing of a first shield 6 and a second shield 7 is arranged (Figs. 1-2, [0027], requires a holder for substrate, the claimed “and a substrate with a substrate surface, which device comprises: a substrate holder for holding the substrate; a target arranged facing the substrate surface of the substrate”);
a rotating wheel 12. This rotating wheel 12 has a passage opening 13 and functions as a mechanical filter for the plasma plume 4 ([0025], last two sentences, the claimed “a velocity filter arranged between the substrate and the target, which velocity filter comprises a rotating body with at least one filter passage opening”);
The laser beam 3 irradiates the target material 2, such that a plasma 23 is generated ([0031], the claimed “a pulsed laser directed onto the target at a target spot for generating a plasma plume of target material, wherein the surface of the target at the target spot faces the substrate surface”); 
which is arranged stationary relative to the target spot”, and “wherein the plasma passage opening is divided in an upstream section and a downstream section by a dividing plane, which is perpendicular to the direction of rotation of the velocity filter, wherein the target spot coincides with the dividing plane” is by definition).


‘074 is silent on the angular position of the spot of the laser beam 3 on the target 2 relative to the passage opening 9. ‘074 does not teach the other limitations of:
Claim 1: and wherein the surface area of the upstream section is larger than the surface area of the downstream section at least at the moment of generation of a plasma plume by the pulsed laser.

‘032 is an analogous art in the field of APPARATUS FOR LASER ABLATION (title), including a pulsed laser beam capable of cold ablating the material of said target ([0018]). ‘032 teaches that FIG. 4 illustrates some factors that must be taken into account when the focal spot is scanned on the surface of the target in order to create the advantageous conditions that facilitate the process described above … a horizontal 

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adopted a scanning laser beam over the target, as taught by ‘032, to the laser beam 3 of ‘074, for the purpose of advantageous conditions for processing and avoid laser pulses overlaps in hitting the target, as taught by ‘032 ([0056] and [0060]). As a result, the combined apparatus would scanned the laser focal spot that divides the plasma passage opening in various fashion, including the upstream section larger than the downstream section at certain moment of generation.

‘074 further teaches the limitations of:
Claim 2: The initial arrangement of the opening 13 and opening 9 can be manually adjusted to any definition of “upstream section” or “downstream section” such that “a length of the upstream section of the plasma passage opening (9) in the direction of rotation of the velocity filter is larger than the length of the downstream section of the plasma passage opening in the direction of rotation of the velocity filter”.
Claims 3 and 9: Fig. 1 shows the second shield 7 is between the rotating wheel 12 and the substrate 5 (the claimed “wherein the plasma hole plate is arranged between the velocity filter and the substrate”).

Claim 5: The initial arrangement of the opening 13 and opening 9 to operate “wherein, in use a larger part of the generated plasma plume is shielded on the downstream section side of the dividing plane than on the upstream section side of the dividing plane”).
Claims 7 and 16-18: Figs. 1-2 show “wherein the surface of the target at the target spot is parallel to the substrate surface”.
Claims 1-5, 7, 9-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over BROEKMAAT et al. (EP 2410074, from IDS, hereafter ‘074), in view of Cheung (US 5411772, hereafter ‘772).
‘074 teaches some limitations of claim 1 and does not teach the other limitations of claim 1 as discussed above.


‘772 is an analogous art in the field of Method Of Laser Ablation For Uniform Thin Film Deposition (title), including pulsed laser deposition (col. 1, line 16), and a mechanical velocity filter (col. 1, line 68). ‘772 teaches that rastering the laser beam over the target. These techniques, while helpful, do not produce films having the desired uniformity over a large area and do not exploit some of the advantages of the PLD process (col. 3, lines 55-58). Note the uniformity issues refers to the cylindrical deposition target (Fig. 1 of ‘772), not a flat target of ‘074.

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adopted a rastering laser beam over the target, as taught by ‘772, to the laser beam 3 of ‘074, for the purpose of exploiting a helpful technique in PLD and uniform film deposition, as taught by ‘772 (col. 3, lines 55-56 and title). As a result, the combined apparatus would scanned the laser focal spot that divides the plasma passage opening in various fashion, including the upstream section larger than the downstream section at certain moment of generation.

Claims 2-5, 7, 9-11 and 16-18 rejections are discussed above.
Response to Arguments
Applicant's arguments filed 01/17/2022 have been fully considered but they are not persuasive.
In regarding to drawing and 35 USC 103 rejection over ‘074 in view of ‘032 or ‘772, Applicants argue that 
A) none of the claimed feature depend on any method steps during the use of the device, see the 2nd last paragraph of page 6.
This argument is found not persuasive.
The “wherein the surface area of the upstream section is larger than the surface area of the downstream section at least at the moment of generation of a plasma plume by the pulsed laser” is the timing of the pulsed laser hit the target spot relative to  the timing/phase of the rotation of the velocity filter. This is clearly an operational step. ‘074’s apparatus is capable being manually operated to synchronize the timing of pulsed laser and the rotation timing of the velocity filter. In case Applicants argue that the timing is very fast for manual operation, the scanning of the laser that varying the target spot would have, at certain moment, to have had ““wherein the surface area of the upstream section is larger than the surface area of the downstream section”.
B) There is no incentive to combine ‘074 with ‘032 or ‘772 because ‘032 and ‘772 fail to disclose a plasma hole plate with a plasma passage opening, see the 2nd paragraph of page 7.
This argument is found not persuasive.
Applicants’ are attacking ‘032 or ‘772 reference individually.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In combination of references, the secondary reference does not have to have every limitation of the claim to be combinable (if the secondary reference teach every limitation, it would have been a 102 rejection).

The motivation to combine is “for the purpose of advantageous conditions for processing and avoid laser pulses overlaps in hitting the target, as taught by ‘032 

US 20170350000 ([0090]) and US 20100196624 ([0026]) are further cited to use PLD on fresh/virgin surface.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170350000 ([0090]) and US 20100196624 ([0026]) are further cited to use PLD on fresh/virgin surface.

US 20120122317 is cited for pulsed laser deposition with rotating mask (Fig. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEATH T CHEN/Primary Examiner, Art Unit 1716